EXHIBIT 10.42
Execution copy
WARRANT ACQUISITION AGREEMENT
     This Warrant Acquisition Agreement (this “Agreement”) is entered into as of
December 31, 2009, by and between Energy Focus, Inc., a Delaware corporation
(the “Company”), and WOODSTONE ENERGY, LLC, a Tennessee limited liability
company (the “Investor”).
RECITALS
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below) and
Rule 506 promulgated thereunder, the Company desires to issue to the Investor
and the Investor desires to acquire from the Company, certain warrants and
securities of the Company, as more fully described in this Agreement.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
ARTICLE 1
DEFINITIONS
     Section 1.1. Definitions. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
     “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144.
     “Board” means the Board of Directors of the Company.
     “Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.
     “Claim” has the meaning set forth in Section 4.6(c).

1



--------------------------------------------------------------------------------



 



     “Closing” means the closing of the acquisition and issuance of a Warrant
pursuant to Article 2.
     “Closing Date” means the Business Day immediately following the date on
which all of the conditions set forth in Sections 6.1 and 6.2 hereof are
satisfied, or such other date as the parties may agree.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
     “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which entitle the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
     “Company Counsel” means Cowden & Humphrey Co. LPA.
     “Company Deliverables” has the meaning set forth in Section 2.4.
     “Effective Date” means the date that any Registration Statement filed
pursuant to Article 4 is first declared effective by the Commission.
     “Effectiveness Period” has the meaning set forth in Section 4.1(b).
     “Environmental Law” has the meaning set forth in Section 3.1(x).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
     “ERISA Affiliate” means any trade or business, whether or not incorporated,
that together with the Company would be deemed to be a single employer for
purposes of Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of
the Internal Revenue Code of 1986, as amended.
     “Evaluation Date” has the meaning set forth in Section 3.1(r).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exempt Issuance” means the issuance by the Company (a) to employees,
officers, directors of, and consultants to, the Company of shares of Common
Stock or options for the purchase of shares of Common Stock pursuant to stock
option or long-term incentive plans approved by the Board, (b) of shares of
Common Stock upon the exercise of Warrants issued hereunder, (c) of shares of
Common Stock upon conversion of shares of Series A Preferred Stock, (d) of
shares of Common Stock upon exercise of Prior Warrants or conversion of Prior

2



--------------------------------------------------------------------------------



 



Convertible Securities, (e) of securities issued pursuant to acquisitions,
licensing agreements, or other strategic transactions, (f) of securities issued
in connection with equipment leases, real property leases, loans, credit lines,
guaranties or similar transactions approved by the Board, (g) of securities
issued in connection with join ventures or similar strategic relationships
approved by the Board, (h) of securities in a merger, or (i) of securities in a
public offering registered under the Securities Act; provided that in the case
of securities issued pursuant clauses (e), (f), (g) and (h), the purpose of such
issuance may not be primarily to obtain cash financing.
     “Filing Date” means the date that is six months after the Closing Date.
     “Financial Statements” has the meaning set forth in Section 3.1(h).
     “GAAP” means generally accepted accounting principles as in effect as of
the date hereof in the United States of America.
     “Governmental Authority” has the meaning set forth in Section 3.1(e).
     “Hazardous Substance” has the meaning set forth in Section 3.1(x).
     “Indemnified Party” has the meaning set forth in Section 4.6(c).
     “Indemnified Person” has the meaning set forth in Section 4.6(a).
     “Indemnifying Party” has the meaning set forth in Section 4.6(c).
     “Intellectual Property Rights” has the meaning set forth in Section 3.1(o).
     “Lien” means any lien, charge, encumbrance, security interest, right of
first refusal or other restrictions of any kind.
     “Material Adverse Effect” means any of (i) a material and adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiary, taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
     “OFAC” has the meaning set forth in Section 3.1(aa).
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Post-Effective Amendment” means a post-effective amendment to the
Registration Statement.
     “Post-Effective Amendment Filing Deadline” means the seventh Business Day
after the Registration Statement ceases to be effective pursuant to applicable
securities laws due to the

3



--------------------------------------------------------------------------------



 



passage of time or the occurrence of an event requiring the Company to file a
Post-Effective Amendment.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Prospectus” has the meaning set forth in Section 4.3.
     “Registrable Securities” means the Warrant Shares issuable to the Investor;
provided, however, that the Investor shall not be required to exercise the
Warrant in order to have the Shares covered by it included in any Registration
Statement.
     “Registration Period” means the period commencing on the date hereof and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration and without volume or manner restrictions under the
Securities Act in reliance on Rule 144.
     “Registration Statement” means a registration statement filed on the
appropriate Form with, and declared effective by, the Commission under the
Securities Act and covering the resale by the Investor of the Registrable
Securities.
     “Requested Information” has the meaning set forth in Section 4.3(a).
     “Required Effectiveness Date” means the earlier of (i) the date that is
eight months after the Closing Date without SEC review or eleven months in the
event of an SEC review process, or, in the case of the registration of Cut Back
Shares (as defined in Section 4.1(a)), eleven months after the Restriction
Termination Date or (ii) five Business Days after receipt by the Company from
the Commission of notice of “no review” of the Registration Statement.
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “SEC Reports” has the meaning set forth in Section 3.1(h).
     “Securities” means the Warrant and the Warrant Shares.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” means the shares of Common Stock issuable to the Investor.
     “Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w)
of Regulation S X promulgated by the Commission under the Exchange Act.
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not listed on a Trading Market, a
day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board, a day on

4



--------------------------------------------------------------------------------



 



which the Common Stock is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the Nasdaq National Market, or the Nasdaq
Over-the-Counter Market on which the Common Stock is listed or traded on the
date in question.
     “Transaction Documents” means this Agreement, the Warrant and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
     “Warrant” means the Common Stock Purchase Warrant, in the form of
Exhibit A, which is issuable to the Investor at the Closing.
     “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.
ARTICLE 2
ISSUE AND SALE
     Section 2.1. Issuance of Securities at the Closing. (a) Upon the terms and
subject to the conditions set forth in this Agreement, and in accordance with
applicable law, the Company agrees to issue to the Investor, and the Investor
agrees to accept from the Company, a Warrant in the form of Exhibit A to
purchase 600,000 shares of Common Stock.
          (b) Notwithstanding any other provision of the Warrant or this
Agreement to the contrary, the Investor shall have no right to purchase any
Warrant Shares upon exercise of the Warrant unless and until the Company and/or
its affiliates have received at least $10 million by June 30, 2013 under
accepted and executed contracts or purchase orders from Investor. Investor shall
be entitled to exercise warrants to purchase 400,000 shares of Common Stock upon
reaching the threshold of $10 million and shall be entitled to exercise warrants
to purchase 200,000 additional shares of Common Stock upon reaching the
threshold of $15 million. The Company reserves the right to initially accept or
reject the individual contracts or purchase orders from Holder which may be
applied towards the threshold attainment.
     Section 2.2. Consideration. As consideration for the issuance of the
Warrant being acquired at the Closing, the Investor shall on the Closing Date
take all actions required of it.
     Section 2.3. Delivery of Warrant. At the Closing, the Company shall take
all actions required of it to (i) issue to the Investor the Warrant and
(ii) execute and deliver to the transfer agent for the Common Stock irrevocable
instructions to issue to the Investor the Warrant.
     Section 2.4. Additional Closing Deliveries. At the Closing, the Company
shall deliver or cause to be delivered to the Investor the following (the
“Company Deliverables”):

5



--------------------------------------------------------------------------------



 



               (i) Irrevocable instructions to the Company’s transfer agent as
to the reservation and issuance of the Warrant Shares; and
               (ii) A good standing certificate of the Company issued by the
Secretary of State of the State of Delaware dated as of a recent date.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     Section 3.1. Representations and Warranties of the Company. The Company
hereby makes the following representations and warranties to the Investor:
          (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as disclosed to Investor.
          (b) Organization and Qualification. Each of the Company and each
Subsidiary is duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and each
Subsidiary is duly qualified to conduct its respective business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect, and no
proceedings have been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, such power and authority or qualification.
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further corporate action is required by the Company
in connection therewith. Each Transaction Document has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other

6



--------------------------------------------------------------------------------



 



organizational or charter documents, or (ii) conflict with, or constitute a
breach or default (or an event that with notice or lapse of time or both would
become a breach or default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, or result in the imposition of any Lien upon any of the material
properties or assets of the Company or of any Subsidiary pursuant to, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than (i) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (ii) filings
required under applicable state securities laws, (iii) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of Article 4 of this Agreement, and (iv) the submission to the
NASDAQ Stock Market LLC of a Notification: Listing of Additional Shares.
          (f) Issuance of the Securities. The Company has reserved and set aside
from its duly authorized capital stock a sufficient number of shares of Common
Stock to satisfy in full the Company’s obligations to issue the Warrant Shares
upon exercise of the Warrants. The Warrant Shares are duly authorized and, when
issued and paid for upon exercise of the Warrants in accordance with their
terms, will be duly and validly issued, fully paid and nonassessable, free and
clear of all Liens, other than Liens created by the Investor and those imposed
by applicable securities laws.
          (g) Capitalization. The authorized capital stock of the Company
consists of 30,000,000 shares of Common Stock and no shares of Preferred Stock,
par value $.0001, of which no shares have been designed Series A Preferred Stock
and no shares are undesignated. As of the close of business on November 12,
2009, 19,892,941 shares of Common Stock were issued and outstanding, all of
which are validly issued, fully-paid and non-assessable. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
Except pursuant to outstanding options granted to directors, employees, and
consultants of the Company, to outstanding warrants to purchase Common Stock,
and to the reservation of shares for sale under the Company’s Stock Purchase
Plan, or as a result of transactions in Securities as contemplated by this
Agreement and the Asset Purchase Agreement, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating

7



--------------------------------------------------------------------------------



 



to, or securities, rights or obligations convertible into or exchangeable for,
or giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. The issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investor) and will not result in a
right of any holder of Company securities to adjust the exercise or conversion
price under such securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or any other Person is
required for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
          (h) SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, being collectively referred
to herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company (the “Financial Statements”) included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such Financial Statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments.
          (i) Material Changes. Except as set forth in the Financial Statements,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities or obligations (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice
incurred since the date of the most recent Financial Statements and
(B) liabilities incurred in the ordinary course of business not required to be
reflected in the Financial Statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans or the Company Stock Options. The Company
does not have pending before the Commission any request for confidential
treatment of

8



--------------------------------------------------------------------------------



 



information. The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP.
          (j) Litigation and Investigations. There is no Action which
(i) challenges the legality, validity or enforceability of any of the
Transaction Documents or the Securities or (ii) except as specifically disclosed
in the SEC Reports, could, if there were an unfavorable decision, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof (in his capacity as such), is the subject of any pending Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty, except as specifically disclosed in
the SEC Reports. To the knowledge of the Company, there is not pending any
investigation by the Commission involving the Company or any current or former
director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act. There are no
outstanding comments by the staff of the Commission on any filing by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
          (k) Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.
          (l) Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
          (m) Regulatory Permits. The Company and the Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
          (n) Title to Assets. The Company and the Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for Liens that do not
materially affect the value of such property and do not materially interfere
with the

9



--------------------------------------------------------------------------------



 



use made and proposed to be made of such property by the Company and the
Subsidiary. All real property and facilities held under lease by the Company and
the Subsidiary are held by them under leases of which the Company and the
Subsidiary are in material compliance, except as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
          (o) Patents and Trademarks. The Company and the Subsidiary have, or
have valid rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights that are necessary or material for use in connection with
their respective businesses as described in the SEC Reports and which the
failure to so have could, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). No claims or Actions have been made or filed by
any Person against the Company to the effect that Intellectual Property Rights
used by the Company or any Subsidiary violate or infringe upon the rights of
such claimant. To the knowledge of the Company, after commercially reasonable
investigation, all of the Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights or by the Company of the Intellectual Property Rights of any
other Person.
          (p) Insurance. The Company and the Subsidiary are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and the Subsidiary are engaged. The Company has no reason to
believe that it will not be able to renew its and the Subsidiary’s existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with the market for the Company’s and such Subsidiaries’
respective lines of business.
          (q) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
          (r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002
(including the rules and regulations of the Commission adopted thereunder) which
are applicable to it as of the Closing Date. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the filing date of the most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no

10



--------------------------------------------------------------------------------



 



significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Exchange Act), or to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.
          (s) Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Investor shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Investor pursuant to written agreements
executed by the Investor which fees or commissions shall be the sole
responsibility of the Investor) made by or on behalf of any Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
          (t) Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 3.2(b)-(e), no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investor under the Transaction Documents and
the Asset Purchase Agreement.
          (u) Investment Company. The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
          (v) No Additional Agreements. The Company does not have any agreement
or understanding with the Investor with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents and the Asset Purchase Agreement.
          (w) Full Disclosure. The SEC Reports and the Company’s representations
and warranties set forth in this Agreement, taken together, are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents, the Company
confirms that neither it nor any other Person acting on its behalf has provided
the Investor or Investor’s agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company. The
Company acknowledges and agrees that the Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof or in the
Asset Purchase Agreement.
          (x) Environmental Matters. To the Company’s knowledge: (i) the Company
and its Subsidiary have complied with all applicable Environmental Laws, except
for such noncompliance as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect; (ii) after
commercially reasonable investigation, the properties currently owned or
operated by Company (including soils, groundwater, surface water, buildings or
other structures) are not contaminated with any Hazardous Substances; (iii)

11



--------------------------------------------------------------------------------



 



after commercially reasonable investigation, the properties formerly owned or
operated by Company or its Subsidiary were not contaminated with Hazardous
Substances during the period of ownership or operation by Company and its
Subsidiary; (iv) Company and its Subsidiary are not subject to any material
liability for any Hazardous Substance disposal or contamination on any third
party property; (v) Company and its Subsidiary have not received any written
notice, demand, letter, claim or request for information alleging that Company
and its Subsidiary may be in violation of or liable under any Environmental Law;
and (vi) Company and its Subsidiary are not subject to any orders, decrees,
injunctions or other arrangements with any Governmental Authority or subject to
any indemnity or other agreement with any third party relating to liability
under any Environmental Law or relating to Hazardous Substances which could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
          As used in this Agreement, the term “Environmental Law” means any
federal, state, local or foreign law, regulation, order, decree, permit,
authorization, opinion, common law or agency requirement relating to: (A) the
protection, investigation or restoration of the environment, health and safety,
or natural resources; (B) the handling, use, presence, disposal, release or
threatened release of any Hazardous Substance or (C) noise, odor, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.
          As used in this Agreement, the term “Hazardous Substance” means any
substance that is: (i) listed, classified or regulated pursuant to any
Environmental Law; (ii) any petroleum product or by-product, asbestos-containing
material, polychlorinated biphenyls, radioactive materials or radon; or
(iii) any other substance which is the subject of regulatory action by any
Governmental Authority pursuant to any Environmental Law.
          (y) Taxes. The Company and its Subsidiary have filed all necessary
federal, state and foreign income and franchise tax returns when due (or
obtained appropriate extensions for filing) and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been or might be asserted or threatened against it or any Subsidiary which
would have a Material Adverse Effect.
          (z) ERISA. Neither the Company nor any ERISA Affiliate maintains,
contributes to or has any liability or contingent liability with respect to any
employee benefit plan subject to ERISA.
          (aa) Foreign Assets Control Regulations and Anti-Money Laundering.
               (i) OFAC. Neither the issuance of the Warrants and Warrant Shares
to the Investor, nor the use of the respective proceeds thereof, shall cause the
Investor to violate the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the
United States Department of Treasury, any regulations promulgated thereunder by
OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto. Without limiting the foregoing, neither the Company nor the
Subsidiary (i) is a person whose property or interests in property are blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 200l Blocking Property and Prohibiting Transactions

12



--------------------------------------------------------------------------------



 



With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.
               (ii) Patriot Act. The Company and the Subsidiary are in
compliance, in all material respects, with the USA PATRIOT Act. No part of the
proceeds of the sale of the Warrant Shares hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
          (bb) Acknowledgment Regarding Investor’s Trading Activity. Except as
expressly set forth herein, it is understood and acknowledged by the Company
that, except to the extent required by applicable law: (i) the Investor has not
been asked by the Company to agree, nor has the Investor agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) that past or future open market or other
transactions by the Investor, specifically including, without limitation, short
sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that the Investor, and
counter-parties in “derivative” transactions to which the Investor is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock; and (iv) that the Investor shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that, to the
extent permitted by applicable law (y) the Investor may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents, except to the extent that any such activities violate the
provisions of applicable law.
          (cc) Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.
          (dd) Form S-3 Eligibility. The Company is eligible to register the
resale of the Warrant Shares for resale by the Investor on Form S-3 promulgated
under the Securities Act; provided, however, that no violation of this
Section 3.1(dd) shall be deemed to have occurred in

13



--------------------------------------------------------------------------------



 



the event that the SEC imposes any restriction on the registration of the
Warrant Shares pursuant to Rule 415 as contemplated in Section 4.1(a) below.
     Section 3.2. Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Company as follows:
          (a) Authority. This Agreement has been duly executed by the Investor,
and when delivered by the Investor in accordance with terms hereof, will
constitute the valid and legally binding obligation of the Investor, enforceable
against Investor in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
          (b) Own Account. The Investor is acquiring the Securities as principal
for Investor’s own account and not with a view to or for distributing or
reselling such Securities or any part thereof, without prejudice, however, to
the Investor’s right at all times to sell or otherwise dispose of all or any
part of such Securities in compliance with applicable federal and state
securities laws. The Investor does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.
          (c) Investor Status. The Investor is an “accredited investor” as
defined in Rule 501(a) under the Securities Act. The Investor is not a
registered broker-dealer under Section 15 of the Exchange Act or associated or
affiliated with such a broker-dealer. The Investor has a principal place of
business at the address listed for Investor on the signature pages hereto.
          (d) Access to Information. The Investor acknowledges that she has
reviewed the SEC Reports and has been afforded: (i) the opportunity to ask such
questions as she has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiary and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable Investor to evaluate
Investor’s investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment.
          (e) General Solicitation. The Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
          (f) Disclosure. The Investor acknowledges and agrees that the Company
neither makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.1.

14



--------------------------------------------------------------------------------



 



          (g) Regulation M Compliance. The Investor has not, and to Investor’s
knowledge no one acting on Investor’s behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.
ARTICLE 4
REGISTRATION RIGHTS
     Section 4.1. Shelf Registration.
          (a) As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the Commission a “shelf”
Registration Statement covering the resale of all Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. If for any
reason (including, without limitation, the Commission’s interpretation of
Rule 415) the Commission does not permit all of the Registrable Securities to be
included in such Registration Statement, then the Company shall prepare and file
with the Commission one or more separate Registration Statements with respect to
any such Registrable Securities not included with the initial Registration
Statements, as soon as allowed under SEC Regulations and is commercially
practicable. The Registration Statement shall be on a Form S-3; in the event
Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form in accordance herewith and
(ii) attempt to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statements then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires the Investor to be named
as an “underwriter”, the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that the Investor is not an
“underwriter”. The Investor shall have the right to participate or have their
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have Investor’s counsel comment on any written
submission made to the SEC with respect thereto, and to have such comments
relayed to the SEC with the consent of the Company, not to be unreasonably
withheld. No such written submission shall be made to the SEC to which the
Investor’s counsel reasonably objects. In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this
Section 2(e), the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) with the consent of the
Investor’s counsel, not to be unreasonably withheld, agree to such restrictions
and limitations on the registration and resale of the Registrable Securities as
the SEC may require to assure the Company’s compliance with the requirements of
Rule 415; provided, however, that

15



--------------------------------------------------------------------------------



 



the Company shall not agree to name the Investor as an “underwriter” in such
Registration Statement without the prior written consent of the Investor
(collectively, the “SEC Restrictions”). No liquidated damages shall accrue on or
as to any Cut Back Shares until such time as the Company is able, using
commercially reasonable efforts, to effect the filing of an additional
Registration Statement with respect to the Cut Back Shares in accordance with
any SEC Restrictions (such date, the “Restriction Termination Date”). From and
after the Restriction Termination Date, all of the provisions of this Article 4
(including the liquidated damages provisions) shall again be applicable to the
Cut Back Shares; provided, however, that for such purposes, references to the
Filing Date shall be deemed to be the Restriction Termination Date.
          (b) The Company shall use its best efforts to cause each Registration
Statement filed hereunder to be declared effective by the Commission as promptly
as possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the fifth anniversary of the Effective Date, (ii) the date when all
Registrable Securities covered by such Registration Statement have been sold
publicly, or (iii) the date on which the Registrable Securities are eligible for
sale without volume limitation within a three-month period pursuant to Rule 144
or any successor thereto (the “Effectiveness Period”). The Company shall notify
the Investor in writing promptly (and in any event within one Business Day)
after receiving notification from the Commission that the Registration Statement
has been declared effective.
          (c) As promptly as possible, and in any event no later than the
Post-Effective Amendment Filing Deadline, the Company shall prepare and file
with the Commission a Post-Effective Amendment. The Company shall use its best
efforts to cause the Post-Effective Amendment to be declared effective by the
Commission as promptly as possible after the filing thereof. The Company shall
notify the Investor in writing promptly (and in any event within one Business
Day) after receiving notification from the Commission that the Post-Effective
Amendment has been declared effective.
          (d) If the Company issues to the Investor any Common Stock pursuant to
the Transaction Documents that is not included in the initial Registration
Statement, then the Company shall file an additional Registration Statement
covering such number of shares of Common Stock on or prior to the Filing Date
and shall use it best efforts, but in no event later than the Required
Effectiveness Date, to cause such additional Registration Statement to be
declared effective by the Commission.
          (e) The Registration Statement shall not include any securities other
than the Registrable Securities without the prior written consent of the
Investor.
     Section 4.2. Registration Process. In connection with the registration of
the Registrable Securities pursuant to Section 4.1, the Company shall:
          (a) Prepare and file with the Commission the Registration Statement
and such amendments (including post effective amendments) to the Registration
Statement and supplements to the prospectus included therein (a “Prospectus”) as
the Company may deem

16



--------------------------------------------------------------------------------



 



necessary or appropriate and take all lawful action such that the Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, not misleading
and that the Prospectus forming part of the Registration Statement, and any
amendment or supplement thereto, does not at any time during the Registration
Period include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.;
          (b) Comply with the provisions of the Securities Act with respect to
the Registrable Securities covered by the Registration Statement until the end
of the Effectiveness Period;
          (c) Prior to the filing with the Commission of the Registration
Statement (including any amendments thereto) and the distribution or delivery of
any Prospectus (including any supplements thereto), provide draft copies thereof
to the Investor and reflect in such documents all such comments as the Investor
(and Investor’s counsel) reasonably may propose and furnish to the Investor and
Investor’s legal counsel identified to the Company (i) promptly after the same
is prepared and publicly distributed, filed with the Commission, or received by
the Company, one copy of the Registration Statement, each Prospectus, and each
amendment or supplement thereto, and (ii) such number of copies of the
Prospectus and all amendments and supplements thereto and such other documents,
as the Investor may reasonably request in order to facilitate the disposition of
the Registrable Securities;
          (d) (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Investor reasonably requests, (ii) prepare and file in such
jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;
          (e) As promptly as practicable after becoming aware of such event,
notify the Investor of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to the Investor as the
Investor may reasonably request;

17



--------------------------------------------------------------------------------



 



          (f) As promptly as practicable after becoming aware of such event,
notify the Investor (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the Commission of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;
          (g) Take all such other lawful actions reasonably necessary to
expedite and facilitate the disposition by the Investor of his Registrable
Securities in accordance with the intended methods therefor provided in the
Prospectus which are customary under the circumstances;
          (h) Make generally available to its security holders as soon as
practicable, but in any event not later than 18 months after the Effective Date
of the Registration Statement, an earnings statement of the Company and its
Subsidiary complying with Section 11(a) of the Securities Act and the rules and
regulations of the Commission thereunder;
          (i) In the event of an underwritten offering, promptly include or
incorporate in a Prospectus supplement or post effective amendment to the
Registration Statement such information as the underwriters reasonably agree
should be included therein and to which the Company does not reasonably object
and make all required filings of such Prospectus supplement or post effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post effective
amendment;
          (j) Make reasonably available for inspection by the Investor, any
underwriter participating in any disposition pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by the Investor
or any such underwriter all relevant financial and other records, pertinent
corporate documents and properties of the Company and its Subsidiary, and cause
the Company’s officers, directors and employees to supply all information
reasonably requested by the Investor or any such underwriter, attorney,
accountant or agent in connection with the Registration Statement, in each case,
as is customary for similar due diligence examinations; provided, however, that
all records, information and documents that are designated in writing by the
Company, in good faith, as confidential, proprietary or containing any nonpublic
information shall be kept confidential by the Investor and any such underwriter,
attorney, accountant or agent (pursuant to an appropriate confidentiality
agreement in the case of any such holder or agent), unless such disclosure is
made pursuant to judicial process in a court proceeding (after first giving the
Company an opportunity promptly to seek a protective order or otherwise limit
the scope of the information sought to be disclosed) or is required by law, or
such records, information or documents become available to the public generally
or through a third party not in violation of an accompanying obligation of
confidentiality; and provided, further, that, if the foregoing inspection and
information gathering would otherwise disrupt the Company’s conduct of its
business, such inspection and information gathering shall, to the maximum extent
possible, be coordinated on behalf of the Investor and the other parties
entitled thereto by one firm of counsel designated by and on behalf of the
majority in interest of the Investor and other parties;

18



--------------------------------------------------------------------------------



 



          (k) In connection with any offering, make such representations and
warranties to the Investor and to the underwriters if an underwritten offering,
in form, substance and scope as are customarily made by a company to
underwriters in secondary underwritten offerings;
          (l) In connection with any underwritten offering, deliver such
documents and certificates as may be reasonably required by the underwriters;
          (m) Cooperate with the Investor to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to the Registration Statement, which certificates shall, if required
under the terms of this Agreement, be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as the Investor may request and maintain a transfer agent for the
Common Stock;
          (n) Use its commercially reasonable efforts to cause all Registrable
Securities covered by the Registration Statement to be listed or qualified for
trading on the principal Trading Market, if any, on which the Common Stock is
traded or listed on the Effective Date of the Registration Statement; and
          (o) Unless and to the extent that such Plan of Distribution requires
modification due to inaccuracy due to changes in the plan of distribution of
Investor, or due to a change in SEC regulations, to use the Plan of Distribution
attached hereto as Exhibit B in each Prospectus and Registration Statement.
     Section 4.3. Obligations and Acknowledgements of the Investor. In
connection with the registration of the Registrable Securities, the Investor
shall have the following obligations and hereby make the following
acknowledgements:
          (a) It shall be a condition precedent to the obligations of the
Company to include the Registrable Securities in the Registration Statement that
the Investor (i) shall furnish to the Company such information regarding itself,
the Registrable Securities held by it and the intended method of disposition of
the Registrable Securities held by it as shall be reasonably required to effect
the registration of such Registrable Securities and (ii) shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify the Investor of the
information the Company requires from the Investor (the “Requested Information”)
if the Investor elects to have any of its Registrable Securities included in the
Registration Statement. If at least two Business Days prior to the anticipated
filing date the Company has not received the Requested Information from the
Investor, then the Company may file the Registration Statement without including
any Registrable Securities of the Investor and the Company shall have no further
obligations under this Article 4 to the Investor after such Registration
Statement has been declared effective. If the Investor notifies the Company and
provides the Company the information required hereby prior to the time the
Registration Statement is declared effective, the Company will file an amendment
to the Registration Statement that includes the Registrable Securities of the
Investor; provided, however, that the Company shall not be required to file such
amendment to the Registration Statement at any time less than five Business Days
prior to the Effectiveness Date.

19



--------------------------------------------------------------------------------



 



          (b) The Investor agrees to cooperate with the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
the Investor has notified the Company in writing of Investor’s election to
exclude all of its Registrable Securities from such Registration Statement;
          (c) The Investor agrees that, upon receipt of any notice from the
Company of the occurrence of any event of the kind described in Section 4.2(e)
or 4.2(f), the Investor shall immediately discontinue Investor’s disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4.2(e) and, if so
directed by the Company, the Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Investor’s possession (other than one copy of any
documents not filed with the SEC for evidentiary purposes), of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and
     Section 4.4. Expenses of Registration. All expenses (other than
underwriting discounts and commissions and the fees and expenses of the
Investor’s counsel) incurred in connection with registrations, filings or
qualifications pursuant to this Article 4, including, without limitation, all
registration, listing, and qualifications fees, printing and engraving fees,
accounting fees, and the fees and disbursements of counsel for the Company,
shall be borne by the Company.
     Section 4.5. Accountant’s Letter. If the Investor proposes to engage in an
underwritten offering, the Company shall deliver to the Investor, at the
Company’s expense, a letter dated as of the effective date of each Registration
Statement or Post-Effective Amendment thereto, from the independent public
accountants retained by the Company, addressed to the underwriters and to the
Investor, in form and substance as is customarily given in an underwritten
public offering, provided that such seller has made such representations and
furnished such undertakings as the independent public accountants may reasonably
require;
     Section 4.6. Indemnification and Contribution
          (a) Indemnification by the Company. The Company shall indemnify and
hold harmless the Investor and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an “Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the

20



--------------------------------------------------------------------------------



 



circumstances under which they were made, not misleading; and the Company hereby
agrees to reimburse such Indemnified Person for all reasonable legal and other
expenses incurred by them in connection with investigating or defending any such
action or claim as and when such expenses are incurred; provided, however, that
the Company shall not be liable to any such Indemnified Person in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 4.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.
          (b) Indemnification by Investor. The Investor agrees, as a consequence
of the inclusion of any of Investor Registrable Securities in a Registration
Statement to (i) indemnify and hold harmless the Company, its directors
(including any person who, with his or her consent, is named in the Registration
Statement as a director nominee of the Company), its officers who sign any
Registration Statement and each Person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any losses, claims, damages or liabilities to which the
Company or such other persons may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (A) an untrue statement or
alleged untrue statement of a material fact contained in such Registration
Statement or Prospectus or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in light of the circumstances under
which they were made, in the case of the Prospectus), not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by the
Investor expressly for use therein or (B) the use by the Investor of an outdated
Prospectus from and after receipt by the Investor of a notice pursuant to
Section 4.2(e), and (ii) reimburse the Company for any legal or other expenses
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that the
Investor shall not be liable under this Section 4.6(b) for any amount in excess
of the net proceeds paid to the Investor in respect of Registrable Securities
sold by it.
          (c) Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 4.6 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Person against whom indemnification pursuant to this
Section 4.6 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the

21



--------------------------------------------------------------------------------



 



defense thereof. Notwithstanding the assumption of the defense of any Claim by
the Indemnifying Party, the Indemnified Party shall have the right to employ
separate legal counsel and to participate in the defense of such Claim, and the
Indemnifying Party shall bear the reasonable fees, out of pocket costs and
expenses of such separate legal counsel to the Indemnified Party if (and only
if): (i) the Indemnifying Party shall have agreed to pay such fees, costs and
expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party (other
than that the Indemnified Party is entitled to be indemnified by the
Indemnifying Party), or (iii) the Indemnifying Party shall have failed to employ
legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in the preceding sentence, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.
          (d) Contribution. If the indemnification provided for in this
Section 4.6 is unavailable to or insufficient to hold harmless an Indemnified
Party in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party in connection with the statements
or omissions or alleged statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or by such Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section 4.6(d)
were determined by pro rata allocation (even if the Investor or any underwriters
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 4.6(d). The amount paid or payable by an Indemnified Party as
a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. No person guilty of
fraudulent misrepresentation (within the meaning of Section

22



--------------------------------------------------------------------------------



 



11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
          (e) Limitation on Investor’s Obligations. Notwithstanding any other
provision of this Section 4.6, in no event shall the Investor have any liability
under this Section 4.6 for any amounts in excess of the dollar amount of the
proceeds actually received by the Investor from the sale of Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) pursuant to any Registration Statement under which such Registrable
Securities are registered under the Securities Act.
          (f) Other Liabilities. The obligations of the parties under this
Section 4.6 shall be in addition to any liability which such party may otherwise
have to any Indemnified Person and the obligations of any Indemnified Person
under this Section 4.6 shall be in addition to any liability which such
Indemnified Person may otherwise have to any other party. The remedies provided
in this Section 4.6 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.
     Section 4.7. Rule 144. With a view to making available to the Investor the
benefits of Rule 144 or any successor thereto, until the shares are eligible for
sale without volume limitations, the Company agrees to use its best efforts to:
               (i) comply with the provisions of paragraph (c)(1) of Rule 144 or
any successor thereto; and
               (ii) file with the Commission in a timely manner all reports and
other documents required to be filed by the Company pursuant to Section 13 or
15(d) under the Exchange Act; and, if at any time it is not required to file
such reports but in the past had been required to or did file such reports, it
will, upon the request of the Investor, make available other information as
required by, and so long as necessary to permit sales of, its Registrable
Securities pursuant to Rule 144 or any successor thereto.
     Section 4.8. Common Stock Issued Upon Stock Split, etc. The provisions of
this Article 4 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Warrant Shares or the
Shares covered by the Asset Purchase Agreement.
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
     Section 5.1. Certificates; Legends.
          (a) The Securities may only be transferred in compliance with state
and federal securities laws. In connection with any transfer of the Securities
other than (i) pursuant to an effective registration statement, (ii) to the
Company, or (iii) to an Affiliate of the Investor, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer

23



--------------------------------------------------------------------------------



 



does not require registration of such transferred Securities under the
Securities Act or applicable state securities laws. In the event of a private
transfer of the Securities the Transferee shall be required to execute a
counterpart to this Agreement, agreeing to be bound by (and shall have the
benefits of) the terms hereof other than those set forth in Article 2 hereof,
and such Transferee shall be deemed to be an “Investor” for purposes of this
Agreement.
          (b) The certificate representing the Warrant to be delivered at the
Closing and the certificates evidencing the Warrant Shares to be delivered upon
exercise of the Warrant will contain appropriate legends referring to
restrictions on transfer relating to the registration requirements of the
Securities Act and applicable state securities laws.
          (c) In connection with any sale or disposition of the Securities by
the Investor pursuant to Rule 144 or pursuant to any other exemption under the
1933 Act such that the purchaser acquires freely tradable shares and upon
compliance by the Investor with the requirements of this Agreement, the Company
shall or, in the case of Common Stock, shall cause the transfer agent for the
Common Stock (the “Transfer Agent”) to issue replacement certificates
representing the Securities sold or disposed of without restrictive legends.
Upon the earlier of (i) registration for resale pursuant to the Registration
Rights Agreement or (ii) the Warrant Shares becoming freely tradable without
restriction pursuant to Rule 144 the Company shall (A) deliver to the Transfer
Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, and, in the
case of a proposed sale pursuant to Rule 144, a customary representation by the
Investor that the conditions required to freely sell the shares of Common Stock
represented thereby without restriction pursuant to Rule 144 have been
satisfied, and (B) cause its counsel to deliver to the Transfer Agent one or
more opinions to the effect that the removal of such legends in such
circumstances may be effected under the 1933 Act. From and after the earlier of
such dates, upon the Investor’s written request, the Company shall promptly
cause certificates evidencing the Investor’s Securities to be replaced with
certificates which do not bear such restrictive legends, and Warrant Shares
subsequently issued upon due exercise of the Warrants shall not bear such
restrictive legends, provided the provisions of either clause (i) or clause
(ii) above, as applicable, are satisfied with respect to such Warrant Shares.
When the Company is required to cause an unlegended certificate to replace a
previously issued legended certificate, if: (1) the unlegended certificate is
not delivered to the Investor within three (3) Business Days of submission by
the Investor of a legended certificate and supporting documentation to the
Transfer Agent as provided above and (2) prior to the time such unlegended
certificate is received by the Investor, the Investor, or any third party on
behalf of the Investor or for the Investor’s account, purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of shares represented by such certificate
(a “Buy-In”), then the Company shall pay in cash to the Investor (for costs
incurred either directly by such Purchaser or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceeds the proceeds
received by the Investor as a result of the sale to which such Buy-In relates.
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In.
     Section 5.2. Integration. The Company has not and shall not, and shall use
its best efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy

24



--------------------------------------------------------------------------------



 



or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the issuance of the Securities to the Investor, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the securities to the Investor.
     Section 5.3. Securities Laws Disclosure; Publicity. By 5:00 p.m. (New York
time) on the Trading Day following the execution of this Agreement, and by 5:00
p.m. (New York time) on the Trading Day following the Closing Date, the Company
shall issue press releases disclosing the material terms of the transactions
contemplated hereby and the Closing, and the Company shall file Current Reports
on Form 8-K disclosing the material terms of the Transaction Documents and the
Closing. In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock is listed.
     Section 5.4. Use of Proceeds. The Company shall use the net proceeds from
the sale of the Securities hereunder (i) for working capital purposes, (ii) for
use in the Company’s business, or (iii) for investment in new technologies
related to the Company’s business (including without limitation through the
acquisition of other companies).
     Section 5.5. Prospectus Delivery Requirements. The Investor agrees that the
Investor will not effect any sale, transfer or other disposition of any
Securities except pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in Section 4.1 is predicated
upon the Company’s reliance upon this understanding.
     Section 5.6. Reservation of Common Stock. From and after the Closing Date,
the Company shall reserve and keep available at all times, free of preemptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue the Warrant Shares pursuant to any exercise of the
Warrants.
     Section 5.7. Disclosure of Information. Except upon the prior written
consent of the Investor, the Company shall not disclose any material non-public
information to the Investor or Investor’s counsel. Any such disclosure shall be
made pursuant to an in accordance with a customary non-disclosure agreement
between the Company and the Investor.
     Section 5.8. Agreement not to Exercise Rights. The Investor agrees that the
Investor will not exercise any rights under this Agreement, including without
limitation the right to exercise the Warrant or the right to assign this
Agreement or the Warrant, without first having received written notice from the
Company that this Agreement and the Warrant have been approved by the Company’s
Board of Directors or a committee of the Board.

25



--------------------------------------------------------------------------------



 



ARTICLE 6
CONDITIONS PRECEDENT TO CLOSING
     Section 6.1. Conditions Precedent to the Obligations of the Investor to
Acquire Securities. The obligation of the Investor to acquire Securities is
subject to the satisfaction or waiver by the Investor, at or before the Closing,
of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein are true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such Closing Date;
          (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
          (d) No Adverse Changes. Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect;
          (e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.4.
    Section 6.2. Conditions Precedent to the Obligations of the Company to Issue
Securities. The obligation of the Company to issue Securities is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Investor contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date;
          (b) Performance. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investor at or prior to the Closing;
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

26



--------------------------------------------------------------------------------



 



ARTICLE 7
MISCELLANEOUS
     Section 7.1. Fees and Expenses. Each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.
     Section 7.2. Entire Agreement. The Transaction Documents, together with the
Exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents and exhibits.
     Section 7.3. Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Business Day
or later than 6:30 p.m. on any Business Day, (c) the Business Day following the
date of transmission, if sent by a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The addresses for such notices and communications shall be as
follows:

     
If to the Company:
  Energy Focus, Inc.
32000 Aurora Road
Solon, Ohio 44139
Facsimile: 440.519.1038
Attention: Mr. Joseph G. Kaveski, Chief Executive Officer
 
   
With a copy to:
  Cowden & Humphrey Co. LPA
4600 Euclid Avenue, Suite 400
Cleveland, Ohio 44103-3758
Facsimile: 216.241.2881
Attention: Mr. Gerald W. Cowden
 
   
If to the Investor:
  Woodstone Energy, LLC
1244 Gallatin Pike South
Madison, Tennessee 37115
Facsimile No.: 615.883.0988
 
   
With a copy to:
  John I. Harris, III
Of counsel
Schulman, Leroy & Bennett, PC
P.O. Box 190676
501 Union Street, Seventh Floor
Nashville, Tennessee 37219
Facsimile No.: 615.254-5407

27



--------------------------------------------------------------------------------



 



or such other address as may be designated by the Investor or the Company in
writing, in the same manner, by such Person.
     Section 7.4. Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Investor. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
     Section 7.5. Termination. This Agreement may be terminated prior to the
Closing by written agreement of the Investor and the Company. Upon a termination
in accordance with this Section 7.5, the Company and the Investor shall have no
further obligation or liability (including as arising from such termination) to
the other, provided that any liabilities arising prior to such termination shall
not be affected by the termination.
     Section 7.6. Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
     Section 7.7. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors, and permitted
assigns. Neither party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.
     Section 7.8. No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto, and their heirs, representatives, successors,
and permitted assigns, and their affiliated Persons that are parties to the
Asset Purchase Agreement, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.
     Section 7.9. Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware and of the
United States, without giving effect to the doctrine of conflicts of laws. The
parties each agree that the federal and state courts located within the State of
Delaware, the State of Ohio, and the State of Tennessee shall have nonexclusive
jurisdiction as to all matters, actions, claims or disputes arising out of this
Agreement or the transactions contemplated hereby.

28



--------------------------------------------------------------------------------



 



     Section 7.10. Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities; provided, however, that the representations and warranties shall
expire one month after the Company files its Annual Report on Form 10-K for the
period ending December 31, 2010.
     Section 7.11. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof, notwithstanding any subsequent failure or refusal of
the signatory to deliver an original executed in ink.
     Section 7.12. Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     Section 7.13. Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicant for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
     Section 7.14. Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Investor and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that, except as expressly set forth
herein with respect to liquidated damages, monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
[Signatures appear on following page.]

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.

            COMPANY:

ENERGY FOCUS, INC.
      By:   /s/ Joseph G. Kaveski         Name:   Joseph G. Kaveski       
Its:   Chief Executive Officer        INVESTOR:

WOODSTONE ENERGY, LLC
      By:   /s/ Douglas Woodward         Name:   Douglas Woodward        Its:  
Chief Executive Officer   

30



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of Warrant

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Plan of Distribution
     The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:
     - ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;
     - block trades in which the broker-dealer will attempt to sell the shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
     - purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;
     - an exchange distribution in accordance with the rules of the applicable
exchange;
     - privately negotiated transactions;
     - short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;
     - through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;
     - broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share; and
     - a combination of any such methods of sale.
     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares

 



--------------------------------------------------------------------------------



 



of common stock in other circumstances, in which case the transferees, pledgees
or other successors in interest will be the selling beneficial owners for
purposes of this prospectus.
     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.
     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.
     The selling stockholders and any underwriters, broker-dealers or agents
that participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 



--------------------------------------------------------------------------------



 



     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, to the extent applicable we will make copies of this prospectus (as
it may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (2) the date on which the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.

 